*740The court decided that the plaintiff was entitled to recover in an opinion per ewriam,, as follows:

Per Curiam:

The facts in this case are not in dispute- and show conclusively that plaintiff’s mother was dependent upon hfm for her chief support during the period involved. Plaintiff is entitled to recover. Entry of judgment will be suspended pending the filing of a report from the General Accounting Office showing the amount due in accordance with the foregoing special findings of facts and the opinion. Mumma v. United States, 99 C. Cls. 261; Herrick v. United States, 100 C. Cls. 308.
Upon a report from the General Accounting Office showing the amount due plaintiff in accordance with the above *741opinion to be $1,128.80, and upon plaintiff’s motion for judgment, it was ordered June 4, 1945, that judgment be-entered for the plaintiff in the sum of $1,128.80.